       October 3, 2018                                                   Michael J. Gearin
                                                                         michael.gearin@klgates.com

                                                                         T 206 370 6666
                                                                         F 206 370 6067


       VIA ECF

       The Honorable Christopher M. Alston
       U.S. Bankruptcy Court
       700 Stewart Street
       Chambers Room 7216
       Seattle, WA 98101


       Re:      In re Northwest Territorial Mint LLC, Cause No. 16-11767-CMA;


       Dear Judge Alston:

       We write regarding the hearing on the Trustee's Motion to Approve Settlement with Robert and
       Connie Hoff Pursuant to FRBP 9019 (Dkt. 1873) (the “Motion”). No parties have objected to the
       Motion. The Court has directed that counsel for the Trustee and counsel for the landlord appear
       at the hearing to address questions of the Court. Counsel for both the Trustee and landlord are
       out of town on Friday, October 5th. Consequently, the Trustee has requested a continuance of
       the hearing via docket entry to the Court’s next chapter 11 calendar on October 19, 2018 at
       9:30.

       Respectfully,

       /s/ Michael J. Gearin

       Michael J. Gearin




K&L GATES LLP
925 FOURTH AVENUE SUITE 2900 SEATTLE WA 98104-1158
T +1 206 623 7580 F +1 206 623 7022 klgates.com
501860822 v3

        Case 16-11767-CMA          Doc 1891      Filed 10/03/18   Ent. 10/03/18 09:34:04      Pg. 1 of 1
